DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, which is dependent from claim 1, recites the preamble “A removable pocket adapted to be fitted with the luggage article of claim 1” in lines 1-2. It is unclear to the examiner if claim 15 is intended to be a new independent apparatus claim, or if claim 15 is intended to be dependent on parent claim 1 as written. For examination purposes, claim 15 will be interpreted as reading “The luggage article of claim 1, the removable pocket comprising an inter-engaging engagement feature adapted to be engaged with the inter-engaging engagement feature of the recess.”




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 13-15, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Loon et al. (US 20190069659 A1).

	Regarding Claim 1, Van Loon et al. teaches a luggage article (700) comprising: a rear panel (706); a grip handle (710) including a pair of spaced-apart tubes (712) mounted (730) on the rear panel (706); a recess (716) defined between the tubes (712); and a removable pocket (704) removably mountable in the recess (716) between the tubes (712), wherein the removable pocket (704) and the recess (716) include corresponding inter-engaging engagement features (718, 724) to at least partially retain the pocket (704) within the recess (716). (Figs. 7A-7K; [0056] – [0059])
	Regarding Claim 2, Van Loon et al. further teaches wherein the inter-engaging engagement feature (718, 724) of the pocket includes a rail feature (724); the inter-engaging engagement feature (718, 724) of the recess (716) includes a track feature (718); wherein the rail feature (724) is adapted to be received in the track feature (718) to at least partially retain the pocket (704) within the recess (716).

	Regarding Claim 3, Van Loon et al. further teaches wherein the rail feature (724) is adapted to be slidably (Wherein Van Loon et al. teaches “Cassette holder 716 comprises rails 718 , which may optionally also be constructed as " grooves ” , for guiding insertion and removal of document cassette assembly 704”) received in the track feature (718) to removably couple (Wherein Van Loon et al. teaches “wherein the document cassette retracts into the cassette holder of the handle assembly upon retraction of the luggage handle and may be opened or removed upon extension of the luggage handle”) the pocket (704) with the luggage article (702). (Figs. 7A-7K; [0012], [0058] – [0059])

	Regarding Claim 4, Van Loon et al. further teaches wherein the pocket (704) is removed by sliding the pocket (704) out of an upper end of the recess (716 as seen in Fig. 7F). (Fig. 7F; [0012], [0060])

	Regarding Claim 5, Van Loon et al. further teaches wherein the grip handle (710) is selectively positionable between a retracted position (Fig. 7A) and an extended position (Fig. 7F), wherein when the grip handle (710) is in the retracted position (Fig. 7A), the grip handle (710) is disposed above the pocket (704) and retains the pocket (704) within the recess (R in Modified Figure 7A above). (Figs. 7A-7K; [0058] – [0060])

	Regarding Claim 6, Van Loon et al. further teaches wherein the rail feature (724) extends along at least a portion of a length of each opposing sidewall (Where rail 724 is depicted in Figs. 7C-7D) of the pocket (704). (Figs. 7A-7K; [0058] – [0060])

	Regarding Claim 8, Van Loon et al. further teaches wherein the pocket (704) comprises a main body (704) with a plurality of panels (720, 722) defining an internal storage volume (wherein a volume is created between panels 720 and 722). (Figs. 7A-7K; [0059])

	Regarding Claim 13, Van Loon et al. further teaches wherein the removable pocket (704) is slidably (Wherein Van Loon et al. teaches “Cassette holder 716 comprises rails 718 , which may optionally also be constructed as " grooves ”, for guiding insertion and removal of document cassette assembly 704”) received in the recess (R in Modified Figure 7A above). (Fig. 7F; [0012], [0058], [0060])

	Regarding Claim 14, Van Loon et al. further teaches wherein the pocket (704) further includes a closure mechanism (720, 726) that selectively exposes an opening (O in Modified Figure 7D below) to allow access to the internal storage volume (wherein a volume is created between panels 720 and 722) of the pocket (704). (Figs. 7A-7K; [0059])


    PNG
    media_image1.png
    25
    27
    media_image1.png
    Greyscale
	[AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    244
    192
    media_image2.png
    Greyscale
	

    PNG
    media_image3.png
    23
    165
    media_image3.png
    Greyscale

	
	Regarding Claim 15, Van Loon et al. further teaches the removable pocket (704) comprising an inter-engaging engagement feature (724) adapted to be engaged with the inter- engaging engagement feature (718) of the recess (716). (Fig. 7F; [0012], [0058], [0060])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US 20190069659 A1), as applied to claim 2 above, and further in view of Elrich et al. (US 20120292313 A1).
	Regarding Claim 7, Van Loon et al., modified above, teaches all of the elements of the invention described in claim 2 above except; wherein the rail feature includes a wire loop extending around the entire periphery of the pocket.
	Wherein Van Loon et al. teaches a rail feature (724) on a pocket (704). (Figs. 7C-7D, 7F; [0059])
	Elrich et al. further teaches a wire loop (120, 122) extending around a periphery of a container (100). (Figs. 1-5; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pocket as taught by Van Loon et al., and substitute the rail feature for a wire loop as taught by Elrich et al. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a rail feature for a periphery of looped wire in order to provide for a rail feature with a contiguous structure for improving the securement of a pocket within the track of a recess. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US 20190069659 A1), and further in view of Yinke (https://www.amazon.com/Fromsky-SanDisk-Portable-External-Protective/dp/B081SVSNVB), with a first available date of November 21, 2019.

	Regarding Claim 9, Van Loon et al., modified above, teaches all of the elements of the invention described in claim 8 above except; wherein at least one panel of the plurality of panels is made of a soft material.
	Yinke further teaches wherein at least one panel of a plurality of panels is made of a soft material (M in Modified Figure 1 below).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pocket as taught by Van Loon et al., and provide for panels comprised of a soft material as taught by Yinke. Wherein Van Loon remains silent to the composition of panel material, and through use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a soft panel material in order to protect the contents placed within the pocket.
[AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    29
    24
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    23
    26
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image6.png
    29
    32
    media_image6.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image7.png
    653
    674
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    31
    155
    media_image8.png
    Greyscale

	Regarding Claim 10, Van Loon et al., modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the material is a fabric with a plastic backing.
	Yinke further teaches wherein the material (M in Modified Figure 1 above) is a fabric (F in Modified Figure 1 above, and Yinke further teaches the use of a “villus” interior) with a plastic backing (P in Modified Figure 1 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pocket as taught by Van Loon et al., modified above, and provide for panels comprised of a fabric material with a plastic backing as taught by Yinke. Wherein Van Loon remains silent to the composition of panel material, and through use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a soft panel material in order to protect the contents placed within the pocket from abrasive damage, while further protecting the contents from shock by implementing a plastic backing to deflect damage from hazards external to the pocket.

	Regarding Claim 11, Van Loon et al., modified above, teaches all of the elements of the invention described in claim 10 above except; wherein the plastic backing includes ethylene vinyl acetate.
	Yinke further teaches wherein a plastic backing (P in Modified Figure 1 above) includes ethylene vinyl acetate. (Wherein Yinke teaches the use of EVA as a material.)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pocket as taught by Van Loon et al., modified above, and provide for the plastic backing to be comprised of EVA as taught by Yinke. Wherein Van Loon remains silent to the composition of panel material, and through use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a plastic backing comprised of EVA in order to provide for a reliable durable material for protecting the contents placed within the pocket.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US 20190069659 A1), as applied to claim 8 above, and further in view of Cheon (US 20190280261 A1).

	Regarding Claim 12, Van Loon et al., modified above, teaches all of the elements of the invention described in claim 8 above except; further comprising: an external power interface coupled to a panel of the plurality of panels.
	Cheon further teaches an external power interface (40, 100) coupled to a panel (18 in Modified Figure 3 below) of the plurality of panels (20). (Fig. 3; [0053])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pocket as taught by Van Loon et al., modified above, and provide for an external power interface coupled to a panel as taught by Cheon. Wherein through use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an external power interface in order to provide for a charging apparatus for an electronic device such as a battery pack or cell phone.


    PNG
    media_image9.png
    24
    29
    media_image9.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image10.png
    276
    275
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    30
    156
    media_image11.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Lu (US 20120152677 A1), teaches a luggage case with a power device retained between the telescoping arms.
Sluder (US 10531716 B2), teaches a suitcase with an extensible component retained between telescoping arms.
Navor (https://www.amazon.com/Portable-Carrying-Electronic-Accessories-Organizer/dp/B01MT7T4D0) , teaches a hard carrying case comprised of EVA with a fabric (nylon) lining.
Bhatnagar et al. (US 20190045899 A1), teaches a removable battery back insertable in a back panel of luggage.
Okada et al. (US 20190212782 A1), teaches a portable case incorporating fabric lined EVA plastic.
D’Elia et al. (US 3559778 A), teaches a container with a wire periphery.
Yang et al. (CN 207969811 U), teaches a removable battery back insertable in a back panel of luggage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784